Fourth Court of Appeals
                                        San Antonio, Texas
                                               April 22, 2022

                                            No. 04-22-00230-CR

                                   IN RE Jose Angel VACA, ET AL.

                                            Original Proceeding1

                                                   ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On April 19, 2022, Relators filed a petition for a writ of prohibition. After considering the
petition, the record, and the letter from the office of the Kinney County Attorney, this court
concludes it is without jurisdiction over this petition. TEX. GOV’T CODE ANN. § 22.221(a); Tex.
Emp’rs’ Ins. Ass’n v. Kirby, 152 S.W.2d 1073 (Tex. 1941). Accordingly, the petition for writ of
prohibition is DISMISSED.

           It is so ORDERED on April 22, 2022.
                                                                                   PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court




1
  This proceeding arises out of Cause No. 10347CR, styled The State of Texas VS. Manuel Antonio Ramirez Reyes;
Cause No. 10354CR styled The State of Texas VS. Jose Angel Vaca; Cause No. 10356CR styled The State of Texas
VS. Jesus Alfredo Solis Carrizales; Cause No. 10361CR styled The State of Texas VS. Jose Alfredo Crisofer Aguirre
De Leon; Cause No. 10362CR styled The State of Texas VS. Roberto De Jesus Diaz Gonzales; Cause No. 10363CR
styled The State of Texas VS. Isacc De Dios Diaz; Cause No. 10364CR styled The State of Texas VS. Jorge Favian
Dominguez Ortiz; Cause No. 10365CR styled The State of Texas VS. Pedro De La Cruz Montejo; Cause No.
10366CR styled The State of Texas VS. Luis Miguel Ramirez Perez; and Cause No.10367CR styled The State of
Texas VS. Gabriel Colorado Carrillo, pending in the County Court, Kinney County, Texas, the Honorable Tully
Shahan presiding.